Citation Nr: 0938551	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-21 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of medical treatment 
from St. Joseph's Hospital in relation to treatment for a 
nonservice-connected disability from March 27, 2005 to March 
28, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to 
December 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York, which denied the Veteran's claim for 
reimbursement of unauthorized medical expenses incurred at 
Saint Joseph's Hospital (SJH) from March 25, 2005 to March 
28, 2005.  The VAMC determined that the claim was not timely 
filed.  See 38 C.F.R. § 17.1004(d).  
Nevertheless, in a November 2005 decision, a VAMC decision 
resulted in a partial grant of the Veteran's claim as VA 
approved the cost of medical expenses provided by SJH through 
March 26, 2005.  The Veteran filed a timely May 2006 notice 
of disagreement, and the VAMC issued a statement of the case 
(SOC) later that month.  The Veteran submitted a substantive 
appeal in June 2006.  

The Veteran requested a Travel Board hearing on this matter, 
which was held in June 2009 where the Veteran presented as a 
witness before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  The only testimony provided by the Veteran concerned 
whether he should have been transferred to a VA hospital 
instead of SJH.  

Other Matter

In October 2008, the Veteran filed a claim for an increased 
rating for his service-connected back condition, which is 
currently rated as 40 percent disabling.  The RO denied the 
claim in a February 2009 decision.  The Board notes that the 
one-year period for filing a NOD has not yet expired.  See 38 
C.F.R. § 20.302(a).






FINDING OF FACT

The record establishes that the claim for payment or 
reimbursement for unauthorized emergency medical expenses for 
a nonservice-connected disability was not timely filed.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
emergency medical expenses at a private hospital on March 
27th through March 28th, 2005 have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2009); Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 
110-387, § 402, ___ Stat. ___ (2008); 38 C.F.R. §§ 17.120, 
17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Veteran was not issued a specific VCAA notification 
letter.  To the extent that the VCAA applies to this appeal, 
the Board finds that a reasonable person would have 
understood that the evidence had to show that the claim was 
filed within 90 days of the date the Veteran was discharged 
from the facility that furnished the treatment or the date 
the veteran exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third party 
for the nonservice-connected disability.   

In this regard, the August 2005 VAMC determination included 
notice of the time limit for filing.  The claims file 
contains documentation of the date the claim was filed.  At 
no point has the Veteran asserted that the treatment was for 
a service-connected disability or that he personally filed a 
claim prior to that recorded by the VAMC.  The Veteran, in 
his June 2006 Form 9, acknowledged that the private hospital 
bill was not timely filed.  His statements indicate that he 
is familiar with the filing requirements.  The Veteran, thus, 
has not disputed the facts on which this appeal is decided.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The Veteran was informed 
of the applicable law, to include filing a timely claim; he 
has not disputed the finding that his claim was not timely 
filed.  In essence, a VCAA notification error is non-
prejudicial where the appellant was not entitled to benefit 
as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).  Thus, the Board finds that this appeal is ripe for 
adjudication without further consideration of the VCAA.  The 
fact that the Veteran did not present testimony with respect 
to the timeliness of the claim during the June 2009 hearing 
does not warrant a remand for another hearing.  It is the 
Veteran's responsibility to discuss during a hearing whatever 
facts he deems important.  The Veteran was provided 
opportunity to do so during this appeal.  He has not 
presented argument or specifically disagreed with the VAMC's 
finding that his claim for reimbursement was not timely 
filed.  Under these circumstances, this appeal must be denied 
as a matter of law and there is no further duty to notify or 
assist the Veteran with the development of his claim.


II. Law and Regulations

The Veteran seeks payment or reimbursement for medical 
expenses incurred in a private hospital.  The file records 
that service-connection is in effect for status post 
posterior fusion L5-S1, rated as 40 percent disabling, and 
internal derangement of the right knee, rated as 20 percent 
disabling.  The combined service-connected rating is 50 
percent.  The Veteran has written that the treatment for 
which he seeks payment or reimbursement was for his heart.  
The Board notes that there is no evidence, and the Veteran 
has not asserted, that his condition was in any way connected 
with a service-connected disability.  Therefore, the appeal 
is for consideration only under the provisions of 38 U.S.C.A. 
§ 1725, and not under 38 U.S.C.A. § 1728 (which provides 
criteria for payment or reimbursement of service-connected 
disabilities or for veterans for which total disability, 
permanent in nature)).  38 C.F.R. § 1725 is known as the 
Millennium Bill, and it provides criteria under which payment 
or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities will, under certain 
conditions, be provided.

The regulation that implements the Millennium Bill, 38 C.F.R. 
§ 17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made.  Failure to satisfy any of the 
criteria listed below precludes VA from paying unauthorized 
medical expenses incurred at a provide facility.  (Emphasis 
added.)  See 38 C.F.R. § 17.1002.  These conditions are:

(1) emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public;

(2) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health [this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part];

(3) A VA or other federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(4) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(5) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(6) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(7) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(8) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(9) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

In addition, payment or reimbursement under the Millennium 
Bill for ambulance services may be made only if certain 
conditions are met, including in pertinent part, that the 
payment or reimbursement is authorized under 38 U.S.C.A. § 
1725 for the emergency treatment.  See 38 C.F.R. § 17.1003.

VA regulations also provide that a claim under the Millennium 
Bill must be filed within 90 days after the latest of the 
following relevant to the veteran's appeal: 1) July 19, 2001; 
2) The date that the veteran was discharged from the facility 
that furnished the emergency treatment; or 3) The date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  See 38 C.F.R. § 17.1004

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veterans' mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an "eligible" 
veteran furnished by a non-VA facility, if all of the 
pertinent criteria (outlined above) are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008).

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment."  As the Veteran's claim is 
denied based on another basis, the Board finds that 
additional discussion of this recent amendment is not 
necessary.

III. Analysis

a. Factual Background

The Veteran has written that he received treatment for what 
he thought was a heart attack.  The treatment was provided 
from March 25, 2005 to March 28, 2005 at Saint Joseph 
Hospital (SJH), which is a private hospital.  The specific 
issue on appeal is payment or reimbursement of the expenses 
of treatment incurred from March 27th to March 28th, 2005.  
As indicated above, service connection is in effect for other 
disabilities but there is no evidence, and the Veteran has 
not contended, that the treatment was related to a service 
connected disability.  The VAMC denied the claim on the basis 
that the claim was not filed within the applicable time 
period, 90 days from the date of discharge from the facility 
that furnished the emergency treatment.  See 38 C.F.R. § 
17.1004.  The VAMC recorded the claim as received on July 28, 
2005.

The record contains documentation of a call from the Veteran 
on April 18, 2005.  He called to inform the Fee Processing 
Center of the treatment at issue and indicated that he had no 
insurance.  In his substantive appeal (VA Form 9), the 
Veteran contended that he "informed fee bases within the 
proper time and forwarded bills to fee basis as they 
arrived."  He wrote that the private hospital bill "was 
either lost by VA or not sent by the provider on a timely 
basis."  He further stated that "my contacting VA should 
have put them on notice that specific bills would follow.  I 
had no control over bills that may have been lost by VA or 
bills not timely sent by providers."  

b. Analysis

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses incurred at a private 
hospital on March 27, 2005 and March 28, 2005 is not 
warranted.  The basis for this denial is the finding that the 
Veteran did not file a timely claim for payment or 
reimbursement.  As there is no evidence or indication that 
the treatment was for a service-connected disability, the 
claim has been considered under the Millennium Bill.  The 
Millennium Bill provides for payment or reimbursement if 
multiple criteria are met.  In addition, claims under the 
Millennium Bill must be filed within 90 days after the latest 
of the following relevant to the veteran's appeal: 1) July 
19, 2001; 2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; or 3) 
The date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004.

In this case, the Board notes that the Veteran called in 
April 2005 to inform the VAMC that it would be receiving 
bills associated with his treatment at SJH.  However, the 
VAMC has indicated that the private hospital claim was first 
received on July 28, 2005.  As the Veteran was discharged 
from the hospital on March 28, 2005, the date of receipt of 
the claim in July 28, 2005 was approximately 30 days past the 
90 day deadline.  Lastly, the Veteran has indicated that 
there is no applicable third party.  Thus, the claim was not 
timely filed.  Although cognizant of the Veteran's 
contention, in essence that the fault for untimely filing 
rests on the private hospital or the VA, the Board cannot 
find a basis on which this creates an exception to the filing 
requirements.

The Board cannot grant the Veteran's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8, including the filing requirements under 38 C.F.R. 
§ 17.1004.  As the Veteran failed to meet the filing 
requirement under 38 C.F.R. § 17.1004(d), the Board must deny 
the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For the foregoing reasons, the 
Board finds that the Veteran's claim is without legal merit.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private hospital on March 27th through March 
28th, 2005 is denied.




____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


